DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20, especially claims 1, 11 & 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,824,616 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

CURRENT APPLICATION 
1. A computing system, comprising: 
at least one processor configured to execute stored instructions to perform operations comprising: 



identifying a particular configuration item (CI) of a plurality of CIs and a particular alert of a plurality of alerts; 
identifying one or more CIs of the plurality of CIs as being related to the particular CI based on the particular CI and the particular alert by: 
determining a respective topological relationship score based at least in part on a respective topological relationship between each CI of the plurality of CIs and the particular CI; 
determining a respective alert group relationship score based at least in part on an alert group relationship between each CI of the plurality of CIs and the particular alert; 
combining the respective topological relationship score and the respective alert group relationship score to generate a respective combined score for each CI of the plurality of CIs; and 
identifying the one or more CIs as being related to the particular CI based at least in part on the respective combined score of each CI of the one or more CIs being greater than a threshold value; and
providing historical data for the particular CI and the one or more CIs identified as being related to the particular CI.
U.S. Patent No. 10,824,616 B2
1. A computing system including a configuration management database (CMDB) platform, comprising: 
a client instance including a configuration items (CI) table configured to store a plurality of CIs, an alerts table, an incidents (INTs) table, a changes (CHGs) table, a problems (PRBs) table, and wherein the client instance is configured to: 
receive a request identifying a particular CI and a particular alert; 

identify related CIs from the plurality of CIs based on the particular CI and the particular alert, wherein, identifying the related CIs comprises: 
determining a respective topological relationship score based on a respective topological relationship between each of the plurality of CIs and the particular CI;
determining a respective alert group relationship score based on an alert group relationship between each of the plurality of CIs and the particular alert; 

combining the respective topological relationship score and the respective alert group relationship score to generate a respective combined score for each of the plurality of CIs; and 

identifying the related CIs from the plurality of CIs, wherein the respective combined score of each of the related CIs is greater than a predetermined threshold value;

identify alerts from the alerts table, INTs from the INTs table, CHGs from the CHGs table, and PRBs from the PRBs table that are associated with either the particular CI or the related CIs; 
determine frequency data for the alerts, INTs, CHGs, and PRBs associated with the particular CIs and frequency data for the alerts, INTs, CHGs, and PRBs associated with the related CIs; and 
send a response that includes the frequency data for the alerts, INTs, CHGs, and PRBs associated with the particular CIs to be presented alongside the frequency data for the alerts, INTs, CHGs, and PRBs associated with the related CIs.


Claims 11 & 18 include features analogous to claim 1. Claims 11 & 18 are rejected for at least the reasons as noted with regard to claim 1.

Claims 2-10, 12-17 & 19-20 are rejected at least by virtue of their dependencies from claims 1, 11 & 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 11 & 18, under their broadest reasonable interpretation, recite a process of identifying one or more configuration items (CIs) as being related to a particular CI based at least in part on a respective combined score of each CI of the one or more CIs and a threshold and providing historical data for the particular CI and the one or more CIs identified as being related to the particular CI, wherein the respective combined score is a combination of topological relationship score and alert group relationship score. Claims 1, 8 & 15 as noted covers performances of a human mind with a pen and paper. Nothing in the claims preclude the process from practically being performed by the human mind using a pen and paper. 
For example, 
using a list, on a paper, comprises configuration items CI1, CI2, CI3, alerts A1, A2 & A3, and historical data of [CI1, CI2, CI3], a particular CI1 and a particular A1 are determined in human mind (i.e., identifying a particular configuration item (CI) of a plurality of CIs and a particular alert of a plurality of alerts); 
using a pen and human mind, topological relationship scores TRS1, TRS2, TRS3 & alert group relationship scores AGR1, AGR2 & AGR3 are determined for CI1, CI2, CI3 and alerts A1, A2 & A3 respectively, and CI2 is determined to be related to CI1 based on TRS2+AGR2 is greater than threshold T (i.e., identifying one or more CIs of the plurality of CIs as being related to the particular CI based on the particular CI and the particular alert by: determining a respective topological relationship score based at least in part on a respective topological relationship between each CI of the plurality of CIs and the particular CI; determining a respective alert group relationship score based at least in part on an alert group relationship between each CI of the plurality of CIs and the particular alert; combining the respective topological relationship score and the respective alert group relationship score to generate a respective combined score for each CI of the plurality of CIs; and identifying the one or more CIs as being related to the particular CI based at least in part on the respective combined score of each CI of the one or more CIs being greater than a threshold value);
and historical data of CI1 & CI2 on the paper is recognized by the human mind (i.e., providing historical data for the particular CI and the one or more CIs identified as being related to the particular CI).
For at least the reasons as noted, claims 1, 11 & 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2-10, 12-17 & 19-20, under their broadest reasonable interpretation, recite the steps that could be performed by the human mind using a pen and paper. 

 Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, and a Terminal Disclaimer is filed to obviate the Double Patenting rejection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 19, 2022